Hopkins, J.
We shall express an opinion on one •only, of the several questions, which were argued in this case. The judgment under review was render.,ed in favor of the bank, against the plaintiff in error, ;as an indorser of a bill of exchange, that bears date the first day of January, 1832, and was payable one hum-idred and twenty days after date,
*341The President and Directors of'the Bank, aven-red, in the notice,'which they filed, that the bill was drawn on the first of January, 1833, and dated, by mistake, the 1st January, 1832. The bill was purchased by the bank, on the 2nd January., 1833, and protested, for- non payment, the- 4th' May, in the same year.
The judgment was rendered upon a demurrer of the plaintiff in error, to the evidence, which was gb ven in support of the demand of the bank.
The evidence shows clearly, we think, that the bill was not protested, until twelve months after its maturity, and that the indorser was discharged from ■his liability, by the neglect of some prior holder, long before the bank purchased the bill. The testb mony, as to the time at which the bank acquired the ■bill, may show, that the purchase of it was injudb cious, but it does not tend to prove, that there was a mistake in the date of it. As to the effect of proof, had .it been offered, of the mistake, we determine no? •thing.
The judgment should have been for the' plaintiff in error. Let the judgment be reversed.